              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00015-MR


BROADCAST MUSIC, INC., et al.,   )
                                 )
                   Plaintiffs,   )
                                 )
         vs.                     )               ORDER
                                 )
                                 )
RGR HOLDINGS, LLC, et al.,       )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court sua sponte.

      This copyright infringement action was filed on January 15, 2020.

[Doc. 1]. On March 5, 2020, the Plaintiffs’ counsel filed an Affidavit of

Service, indicating that the Defendants RGR Holdings, LLC, d/b/a The Shak,

Richard Greene, and George Rizkallah were served with process on

February 7, 2020. [Doc. 29]. As of the date of this Order, however, the

Defendants have yet to file an answer, and the Plaintiffs appears to have

made no effort to prosecute this action further against the Defendants.

      Accordingly, IT IS, THEREFORE, ORDERED that within fourteen (14)

days of the entry of this Order, the Plaintiffs shall file an appropriate motion

or otherwise take further action with respect to the Defendants RGR


        Case 1:20-cv-00015-MR Document 30 Filed 04/29/20 Page 1 of 2
Holdings, LLC, d/b/a The Shak, Richard Greene, and George Rizkallah. The

Plaintiffs are advised that failure to take further action against these

Defendants will result in the dismissal of this case.

     IT IS SO ORDERED.       Signed: April 29, 2020




                                       2



       Case 1:20-cv-00015-MR Document 30 Filed 04/29/20 Page 2 of 2
